 



EXHIBIT 10.14

ZALE CORPORATION BONUS PLAN
(As of July 2003)

Zale Corporation is committed to building and maintaining quality senior
management and to encouraging maximum focus on business improvement. This Plan
has been developed to allow all eligible senior management the opportunity to
receive an annual bonus based on our success.

Payouts under this Plan are intended to constitute “qualified performance-based
compensation” for purposes of Section 162(m) of the Internal Revenue Code.

      ELIGIBILITY   Senior management of Zale Corporation, as selected by the
Compensation Committee.

          MEASURES   Bonus awards shall be based on the following measures:    
AND         WEIGHTING   Measure   Weighting     Consolidated net income  
     50%     Division operating earnings        50%

          The consolidated net income and division operating earnings targets
shall be established by the Compensation Committee of Zale Corporation’s Board
of Directors (the “Compensation Committee”) on an annual basis prior to the
commencement of a fiscal year, except to the extent permitted by Section 162(m)
to be established subsequently.       PAYOUTS   Payouts may be triggered by
achieving single targets of consolidated net income and division operating
earnings or may be graduated based upon multiple targets, as determined by the
Compensation Committee.       BONUS OPPORTUNITY   The Compensation Committee
shall establish one or more bonus opportunities between 25% and 100%. The bonus
opportunities may be applicable either to classes of employees, such as Division
Presidents or to individual employees, as the Compensation Committee may
determine.       MAXIMUM PAYOUT   No employee shall be entitled to receive a
bonus of more than $2,000,000 with respect to a fiscal year.

 



--------------------------------------------------------------------------------



 



          ADDITIONAL ELIGIBILITY REQUIREMENTS   •   Must have joined Zale
Corporation in a bonus eligible position on or before February 1st of the
applicable fiscal year. A pro-rated payout will be based on full months in the
eligible position through July 31st of the applicable fiscal year.              
•   Must be actively on payroll, or on an approved leave of absence, on
July 31st of the applicable fiscal year.               •   If promoted to bonus
eligible position on or before February 1st of a fiscal year, bonus will be
pro-rated based on full months in the eligible position through July 31st of the
applicable year.               •   If changed to non-bonus eligible position
after February 1st of a fiscal year, but on active payroll on July 31st of the
applicable fiscal year, bonus will be pro-rated based upon full months in the
eligible position.               •   Participants terminated due to a broadly
based reduction in force after February 1st of a fiscal year will be eligible
for a pro-rated payout based upon full months in a bonus eligible position.
Those terminated due to a broadly based reduction in force before February 1st
of a fiscal year and those terminated for any other reason during the fiscal
year will not be eligible to receive a bonus payout.               •   In the
event of death, approved long-term disability or approved retirement prior to
February 1st of a fiscal year, a pro-rated payment will be made to the
participant or the participant’s estate based upon full months in a bonus
eligible position.               •   Participants will be notified of their
eligibility level at the beginning of the fiscal year or when they become bonus
eligible. A Bonus Participant Agreement in such form as Zale Corporation shall
approve must be signed at that time.               •   Any bonus eligible
employee who receives an “I” rating, or lower, in either summary rating category
in a given year, will not be eligible for any bonus for that year.

2



--------------------------------------------------------------------------------



 



              •   Senior management, for purposes of eligibility for
participation in this plan, shall include the chief executive officer,
president, any vice president and any director level employee (or the
equivalents thereto even if designated by a different title) of Zale Corporation
and its subsidiaries.           ADMINIS-
TRATION   •   The Compensation Committee may, at its sole discretion, adjust
bonus awards to reflect special or unusual circumstances of any individual or
individuals.               •   Any employee on an approved leave of absence may,
at the Compensation Committee’s sole discretion, have his or her bonus reduced,
pro rata, to reflect the period of absence.               •   All bonuses
pursuant to this plan must be approved by the Compensation Committee.          
    •   Payouts will occur by September 30 of the fiscal year following the
fiscal year with respect to which the bonuses were earned.               •   At
its election, prior, during or following completion of a fiscal year, the
Compensation Committee may pay bonuses with respect to such fiscal year in Zale
Corporation common stock.               •   This plan may be implemented using
one or more documents designated for classes of employees or individual
employees.               •   This plan shall be interpreted and administered in
a manner consistent with the awards hereunder constituting “qualified
performance-based compensation” for purposes of Section 162(m) of the Internal
Revenue Code.                   Zale Corporation reserves the right to amend,
modify, suspend or terminate this plan and payouts hereunder in its sole
discretion, provided that stockholder approval shall be sought with respect to
any amendment that, absent stockholder approval, would negatively impact the
status of payouts under this plan for purposes of Section 162(m) of the Internal
Revenue Code                   Nothing in this plan shall be construed as a
contract of employment.

3